U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

March 6, 2020

BY ECF IT IS HEREBY ORDERED that the government's
TT deadline to submit a letter regarding the

P ; upcoming Fatico hearing (as described in the
The Honorable Richard J. Sullivan Court's prior Order (see Doc. No. 630)) is

United States Circuit Judge! adjourned to March 17, 2020.

Southern District of New York Ed
New York, New York 10007 go ORDERED,
Oated: RICHARD J. SULLIVAN
Re: United States v. Tyshawn Burgess, 18 Cr. 373 (RJS) d/ 20 V.8.0.u.

Dear Judge Sullivan:

The Government respectfully submits this request for a one-week extension of time to
submit the letter ordered by the Court regarding the upcoming Fatico hearing. (Dkt #630). The
Government has yet to receive responses from all counsel for the remaining defendants regarding
whether they intend to participate and if so, their availability for the hearing. At least one defense
attorney is currently out of the country, and accordingly, additional time is needed to obtain the
information the Court has requested.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
at

 

By: Be Le ee
Karin Portlock / Matthew Hellman
/ Elinor Tarlow
Assistant United States Attorneys
(212) 637-1589 / 2278 / 1036
SO ORDERED:

 

THE HONORABLE RICHARD J. SULLIVAN —
UNITED STATES CIRCUIT JUDGE || ELECTRO

 

' Sitting as a district judge by designation.

 
